Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-6,9-14,16-19,22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazen (US PG PUB 20130283142).


In regards to claim 1, Frazen teaches a method of providing a user interface for a higher education community, the method comprising the steps of:
(a) providing a user interface for use by each of a plurality of members of a higher education community; and


In regards to claim 3, Frazen teaches wherein access rights for modifying portions of the user interface are provided to each of the plurality of members depending upon which of a plurality of classes each of the plurality of members falls within (Frazen, para 0177, “enables the user to select the affected User role types, and check selector 12514 enables the user to indicate if Teachers can assign the app to their Students. If a Teacher is allowed to assign the App to their Students, then they can assign the App to one, some, or all of the Students in their class(es). If they are not allowed to assign the App to their Students, then the App will be assigned to their Students if the appropriate grade is selected under the User Roles section. To enter the required information the User can proceed by clicking the Submit button 12516”).

In regards to claim 4, Frazen teaches wherein the plurality of classes include a student class, a staff class, and an administration class (Frazen, para 0177,0178, teacher, student administrator roles).

In regards to claim 5, Frazen teaches wherein the user interface includes a plurality of digital cards, wherein step (b) includes customizing the plurality of digital cards included in the user interface for each of the plurality of members of the higher 

In regards to claim 6, Frazen teaches wherein the plurality of digital cards includes a plurality of stock cards, a plurality of institution provided cards, a plurality of developer provided cards, and a plurality of partner provided cards (Frazen, FIG 26).

In regards to claim 9, Frazen teaches wherein the user interface includes a card generator for use by the plurality of members of the higher education community for generating ones of the plurality of digital cards (Frazen, FIG 41, user creates calendar section/card).

In regards to claim 10, Frazen teaches wherein the card generator provides access to a plurality of card templates for use by the plurality of members of the higher education community in connection with generating ones of the plurality of digital cards (Frazen, FIG 41).

In regards to claim 11, Frazen teaches wherein the user interface provides recommendations for ones of the plurality of digital cards to be provided to ones of the plurality of members of the higher education community using (a) data related to each of the plurality of members of the higher education community, and (b) an algorithm using the data (Frazen, FIG 26, item 2608, algorithm is used generate data for the various gauges).

In regards to claim 12, Frazen teaches wherein ones of the plurality of digital cards are specific to a student included in the plurality of members of the higher education community, and others of the plurality of digital cards represent software applications to be used by the student (Frazen, FIG 26, item 2612, software in the form of applications available to the user).

In regards to claim 13, Frazen teaches wherein the user interface includes a search tool for searching for content which may be utilized by ones of the plurality of members to customize the user interface (FIG 26, item 2653, scroll device at bottom of section allows for searching of apps to add to the dashboard).

In regards to claim 14, Frazin teaches a higher education data network comprising:
a user interface for use by each of a plurality of members of a higher education community (Frazin, FIG 26), the user interface being customized for each of the plurality of members of the higher education community (Frazin, para 0020, customized home page for each member);
a plurality of computing devices for use by each of the plurality of members of the higher education community, each of the plurality of computing devices being configured to access the user interface customized for a respective member of the higher education community (Frazin, para 0017, “The community may be implemented as a system. The system may include at least server and client components, connected 
at least one host computing device for managing access and customization of the user interface for each of the plurality of members of the higher education community (Frazen, FIG 1, Item 12, Server computer).


In regards to claim 16, Frazen teaches wherein access rights for modifying portions of the user interface are provided to each of the plurality of members 

In regards to claim 17, Frazen teaches wherein the plurality of classes include a student class, a staff class, and an administration class (see response to claim 4).

In regards to claim 18, Frazen teaches wherein the user interface includes a plurality of digital cards, wherein the plurality of digital cards included in the user interface are customized for each of the plurality of members of the higher education community (see response to claim 5).

In regards to claim 19, Frazen teaches wherein the plurality of digital cards includes a plurality of stock cards, a plurality of institution provided cards, a plurality of developer provided cards, and a plurality of partner provided cards (see response to claim 6).

In regards to claim 22, Frazen teaches wherein the user interface includes a card generator for use by the plurality of members of the higher education community for generating ones of the plurality of digital cards (see response to claim 9).

In regards to claim 23, Frazen teaches wherein the card generator provides access to a plurality of card templates for use the plurality of members of the higher 

In regards to claim 24, Frazen teaches wherein the user interface provides recommendations for ones of the plurality of digital cards to be provided to ones of the  plurality of members of the higher education community using (a) data related to each of the plurality of members of the higher education community, and (b) an algorithm using the data (see response to claim 11).

In regards to claim 25, Frazen teaches wherein ones of the plurality of digital cards are specific to a student included in the plurality of members of the higher education community, and others of the plurality of digital cards represent software applications to be used by the student (see response to claim 12).

In regards to claim 26, Frazen teaches wherein the user interface includes a search tool for searching for content which may be utilized by ones of the plurality of members to customize the user interface (see response to claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,7,8,15,20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frazen in view of Alcorn et al. (US PG PUB 20040153508).

In regards to claim 2, Frazen teaches a customizable dashboard with for an educational environment background, but does not specifically mention wherein a background of the user interface is specific to a university or college. Alcorn teaches a background of the user interface is specific to a university or college (Alcorn, FIG 5, Para 0048, “flexible infrastructure for colleges, universities, and other institutions desiring to facilitate on-line registration”). It would have been obvious to a person having ordinary skill in the art the time of the invention to include in Frazen, placing the university or colleges name in the background of the interface, since this gives the page an identity that the users will recognize and also promotes the institution.

In regards to claim 7, the combination of Frazen and Alcorn teach wherein the user interface includes a card marketplace for potential purchase of rights related to 

In regards to claim 8, the combination of Frazen and Alcorn teach wherein a first school in the higher education community is configured to license rights to one of the plurality of digital cards from a second school in the higher education community (Alcorn, para 0049, “The present invention may be configured as an open system to which anyone can connect to a server over the Internet or WWW, and create a course on-line that may be taken by anyone else connected over the network. Thus, anyone may create a virtual classroom available to anyone else, regardless of whether they are affiliated with a particular institution. For example, a lawyer may create a course in patent law on-line, and configure the system to require entry of a password to enroll. The lawyer may then disseminate the passwords to students who desire to enroll in the course. Alternately, the lawyer can request the system to require payment to enroll in the course, such as by credit card”.

In regards to claim 15, the combination of Frazen and Alcorn teach wherein a background of the user interface is specific to a university or college (see response to claim 2).

In regards to claim 20, the combination of Frazen and Alcorn teach wherein the user interface includes a card marketplace for potential purchase of rights related to ones of the plurality of digital cards (see response to claim 7).

In regards to claim 21, the combination of Frazen and Alcorn teach wherein a first school in the higher education community is configured to license rights to one of the plurality of digital cards from a second school in the higher education community (see response to claim 8).

Discussion of other cited art
	Patents/PGPUBs
	(i) US PG PUB 20090049053 to Barker et al. teaches Para in 0101 that “FIG. 10 shows a homepage 1000 of a website for viewing and updating shared documents. Homepage 1000 may include home tab 1002, search tab 1004, upload tab 1006, subscriptions tab 1008, settings tab 1010, and search bar 1012 having search term field 1014, filter 1016, and search button 1018. Homepage 1000 may also include workspaces box 1020, my published content box 1022, recently viewed box 1024, recent activity box 1026, my subscriptions box 1028, and popular tags box 1030. In other embodiments, homepage 1000 may not have all of the elements listed and/or may have other elements instead of or in addition to those listed.
[0102] Homepage 1000 displays a variety of types of information that a user may want to monitor and/or interact with. Homepage 1000 may include links to other pages. In an embodiment, homepage 1000 may include a variety of documents that are located in different boxes. Selecting one of the documents in one of the boxes causes a webpage to be presented that shows information about the document. In an embodiment, when the user's cursor hovers over an icon for one of the documents some of the information 
	
(ii) US Patent (8,407,576) to Yin et al teaches “assembling situational Web-based dashboard from a wide array of web pages, digital media and components with just a few clicks and no programming, so a user can view scattered information from disparate sources on a single web-based screen. The components that can be included into dashboard pages are: live-area components created on-demand from any sub-region of any web page or web application; any rich media component such as rich text, video, picture, widget; and any office document (Microsoft Office documents and PDF etc.). Each dashboard page can contain any number of components. The size, position, location and layout of the components in the dashboard can be easily configured using a computer mouse, or through a touch screen interface. Each component in the dashboard can do auto-refresh from the source with a specified time interval, which also prevents user session timeout for secured web sites. The resulting dashboard can also be shared with others for collaboration. A set of dashboard pages can also be bundle together, and automatically display in a slideshow mode on-screen to auto display and monitor large number of information” (abstract).

(iii) US PG PUB 20140040257 to Chandrasekaran teaches “providing dashboard views of task activity data. Some embodiments include servicing dashboard view requests by retrieving a dashboard configuration that 

(iv) US PG PUB to Cabral teaches “generate and/or configure one or more widget dashboards are presented. The widget dashboard is designed to be easily plugged into systems, like applications using a web browser and may include a built-in widget store that can source one or more widgets from multiple sources or systems. The widget dashboard may include multiple pages to allow for display of a plurality of widgets. Configuring the widget dashboard may include selecting one or more widgets for display and/or creating new widgets for display. In some examples, the same widget may be displayed multiple times (e.g., multiple occurrences of the same widget on a widget dashboard) but each occurrence may be configured differently, to permit a user to view information in various different configurations” (abstract).

(v) US PG PUB 20180366021 to Zertuche teaches “analyzing assessment data, including correlating assessment data with learning outcome data, and presenting 

(vi) WIPO Publication WO 2019049162 to Gupta et al teaches “delivering patent search projects to clients. The method, in particular, includes providing an authentication interface to a user. After successful authentication of the user, a dashboard for user's access is provided to the user. the user may create new projects, categorization heads and further upload the file that has been created and analyzed by the user or his team. The file after uploading can be seen by a client using his own client login without downloading the file being uploaded. This helps in increasing security of the data and less data bandwidth usage” (abstract).

NPL
(vii) iDashboards teaches “School districts sometimes struggle to showcase strategic goals, and how they’re improving student outcomes. iDashboards empowers 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625